DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 14 June 2021. Claims 1-10, 12 and 19 have been amended. No claims have been cancelled. Claims 22-50 have been added. Therefore, claims 1-50 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, lines 9-10 (claim 1), lines 6-9 (claim 12) and lines 3-5 (claim 36) recite “a stroke frequency … a rate of the stroking”. As frequency is generally understood to be “the number of times that something happens during a period of time” and as rate is generally understood to be “the number of times something happens, or the number of examples of something within a particular period of time”, it is unclear what the difference between “frequency” and “rate” is and it is further unclear how the 
Regarding claim 35, lines 17-18 recite “a total number of strokes … a position of the pressure applicator relative to the area of soft tissue”. However, it is unclear how a sensor member, having the accelerometer, timer and gyrometer are capable of “counting the total number of strokes” or “the position of the pressure applicator relative to the area of soft tissue”. It appears that a counter is required to count the number of stroke and it appears that a special type of sensor and human body reference data are required to determine the position of the applicator relative to the area of soft tissue being treated.  
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halperin et al. (2002/0055694 A1).
Regarding claim 1, in figures 3-4 and 6 Halperin discloses a manually-operated quantification soft tissue mobilization (QSTM) device (hand-held CPR chest compression monitor 10; the device 10 is used to provide a down stroking force on tissue underlying the chest of the user, see fig. 6 and para. [0040] lines 1-4), comprising: a pressure applicator (compression force translating piece 52) configured to dynamically apply a stroking mechanical force as the pressure applicator 52 is moved continuously by a user over an area of soft tissue (the pressure applicator 52 has its operation monitored by multiple sensors which provide feedback to a therapist so that the therapist can deliver a precise and repeatable therapeutic pressure to a desired location of the skin and its underlying tissue, see para. [0040] lines 4-20. Therefore, the device 10 is able to dynamically apply a stroking mechanical force as a pressure applicator 52 is moved continually by a user over an area of soft tissue); and a sensor member (accelerometer 12, first gyro 24 and second gyro 25) including an accelerometer 12 and a gyrometer (first gyro 24 and second gyro 25) configured to determine parameters of the dynamically applied stroking mechanical force in three dimensions to provide feedback to the user on the dynamically applied stroking mechanical force as the pressure applicator 52 is moved continuously by the user over the area of the soft tissue (the device 10 includes an indicator 18 to guide the user when the pressure applicator 52 is not in the desired position or applying the proper magnitude of force, see para. [0061] lines 5-20), the parameters including a stroke .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Halperin as applied to claim 1 above, and further in view of Mocny (5,224,469 A).
Regarding claim 12, Halperin discloses a method of quantifying an applied force to soft tissue, comprising: measuring, with a sensor member 12/24/25 of a quantification soft tissue mobilization (QSTM) device 10 that includes an accelerometer 12 and a gyrometer 24/25, parameters of a dynamically applied stroking mechanical force in three dimensions to provide feedback to a user on the dynamically applied stroking mechanical force as the QSTM device 10 is moved continuously by the user over an area of the soft tissue, the parameters including a stroke position, a stroke frequency, and at least one of: a force magnitude in three dimension, an angle in multiple axes, a duration of the stroking mechanical force dynamically applied to the soft tissue, or a rate 
Halperin further discloses the step of receiving, by an electronic assembly (indicator 18 and microprocessor 28) of the QSTM device 10, an output from the sensor member 12/24/25 (the electronic assembly receives the determined parameters, including the stroke position, the stroke frequency, and the force magnitude in three dimensions of the stroking mechanical force dynamically applied to the soft tissue, output by the sensor member 12/24/25, see para. [0041]) and that the electronic assembly 18/28 outputs the determined parameters to a laptop, see para. [0049], but lacks a detailed description of the step of transmitting, by the electronic assembly of the QSTM device, the output to be visually displayed.
However, in figures 1-4 Mocny teaches that an electronic assembly 3 (see figs. 1 and 4) of the QSTM device, an output from the sensor member 10 (the sensor member 10 outputs the measured force to the electronic assembly 3, see col. 4, lines 42-49); and transmitting, by the electronic assembly 3 of the QSTM device, the output to be visually displayed (the electronic assembly 3 outputs the transmitted output from the sensor member 10 on a digital display 6, the digital display 6 providing visual and audio output as feedback to guide the user in operating the QSTM device, see figs. 1 and 4 and col. 4 lines 10-28 and lines 46-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halperin’s electronic assembly to output and transmit the parameters of the sensor member to be visually displayed to the user on a display device as taught by Mocny to allow the user to receive a visual indication, along with the audio indication .
Claims 1-2, 4-8, 10-12, 14-20, 23-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mocny (5,224,469 A) in view of Holifeld et al. (2015/0272820 A1).
Regarding claim 1, in figures 1-4 Mocny discloses a manually-operated quantification soft tissue mobilization (QSTM) device (the device applies a therapeutic pressure to the soft tissue underlying the skin of the user and continuously measures the pressure applied to the user, see col. 3 lines 12-16), comprising: a pressure applicator (blunt tip probe 2; the pressure applicator 2 is rounded and is moved by a therapist to dynamically apply a mechanical force in three dimensions to apply a therapeutic pressure, see col. 3 lines 25-28); and a sensor member (force sensor 10) configured to determine a magnitude of force applied to soft tissue by the pressure applicator 2 (the sensor member 10 determines the magnitude of force applied to the soft tissue when the practitioner presses the pressure applicator 2 against the patient’s soft tissue, see fig. 2 and col. 4, lines 21-23 and lines 42-49),
Mocny discloses that the blunt tip of the pressure applicator 2 can dynamically apply a stroking mechanical force as the pressure applicator 2 is moved continuously by a user over an area of soft tissue (as the pressure applicator 2 is rounded, see col. 3 lines 54-59, and that the pressure applicator 2 is moved by a therapist and can deliver a precise and repeatable therapeutic pressure to the skin and underlying tissue, see col. 3 lines 25-28. Therefore, the device is able to dynamically apply a stroking mechanical 
Mocny discloses everything as claimed, including that the sensor member is a force sensor (see col. 4 lines 42-49) and that the sensor member transmits data to a read-out device having a digital controller and digital display (see col. 4 lines 10-19 and lines 46-49), but lacks a detailed descripotion of the sensor member including an accelerometer and a gyrometer configured to determine parameters of the dynamically applied stroking mechanical force in three dimensions to provide feedback to the user on the dynamically applied stroking mechanical force, the parameters including a stroke position, a stroke frequency, and at least one of: a force magnitude in three dimensions, an angle in multiple axes, or a rate of the stroking mechanical force dynamically applied to the soft tissue.
However, in figures 1-2 Holifield teaches that a sensor member 400 includes an accelerometer 116 and a gyroscope 112 which determine parameters of an applied mechanical force in three dimensions to provide feedback to the user on the dynamically applied mechanical force of a pressure applicator 100 (the sensor member 400 determines a vector the force and orientation of the pressure applicator to provide feedback to a therapist, the feedback being that of the mechanical force being applied to the patient by the pressure applicator 100 and being transmitted to a CPU 102 and output on a display 508, see figs. 1 and 5 and para. [0020] lines 5-13 and para. [0021] lines 5-7 and para. [0028] lines 1-6), the parameters including a force position (the gyrometer 112 determines the position of the applied stroke, see para. [0020] lines 5-7 and para. [0021] lines 1-3), a stroke frequency (the sensor member 400 determines the 
Regarding claim 2, the modified Mocny device discloses a rigid handle (handle 1, see fig. 1 of Mocny) configured to be manually grasped by the user and to be moved by a motion of the user (the handle 1 is made of that is rigid enough to support the pressure applicator and rigid enough to allow the user to move the handle when the user applies a motion to apply the therapeutic pressure to the patient, see col. 4 lines 10-19 of Mocny). 
Regarding claim 4, the modified Mocny device discloses that the sensor member is positioned intermediate the pressure applicator and the rigid handle (the sensor member 10 is shown to be positioned intermediate the pressure applicator 2 and the rigid handle 1, see fig. 3 of Mocny).
Regarding claim 5, the modified Mocny device discloses an electronic device (readout device 3, see figs. 1 and 4 of Mocny) electronically coupled to the sensor member and configured to receive an output from the sensor member indicative of the 
Regarding claim 6, the modified Mocny device discloses that the electronic device receives and displays sensor data from the sensor member via wires, see fig. 1 of Mocny, but does not disclose that the electronic assembly includes a wireless device.
However, in figures 1 and 5A Holifield teaches that an electronics assembly (see fig. 1) includes a wireless device 120 (the wireless device 120 receives and transmits data from the electronics assembly to a computing device 502 that displays data on a display 508, see paras. [0036]-[0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny electronic device with the addition of a wireless device as taught by Holifield to provide the user with an alternative device to view or review the sensor data, see para. [0037] lines 15-18 of Holifield.
Regarding claim 7, the modified Mocny device discloses a handle (handle 1, see fig. 1 of Mocny) extending from the pressure applicator and a portion of the electronics assembly is enclosed within the handle (the handle 1 is made of that is rigid enough to support the pressure applicator and rigid enough to allow the user to move the rigid handle when the user applies a motion to apply the therapeutic pressure to the patient, see col. 4 lines 10-19 of Mocny; the wires 4 of the electronics assembly are shown to be enclosed in the handle 1, see figure 3 of Mocny).
Regarding claim 8, the modified Mocny device discloses wherein the display member (“force” digital display 6, see fig. 1 of Mocny) electronically coupled to the 
Regarding claim 10, the modified Mocny device discloses that the sensor member further includes a timer (timer actuator 9, see fig. 4 and col. 4 lines 53-60 of Mocny) configured to determine a duration of the force applied to the soft tissue by the pressure applicator (the sensor member 10 includes timer actuator 9 which records the elapsed time that the force has been applied, see col. 4, lines 29-35 of Mocny).
Regarding claim 11, the modified Mocny device discloses that the pressure applicator includes a first end (convex surface of the pressure applicator 2 that contacts soft tissue, see fig. 3 of Mocny) configured to contact the soft tissue and a second end (stem portion of pressure applicator 2 which connects to the sensor member 10, see fig. 3 of Mocny) spaced apart from the soft tissue, and the sensor member is positioned at the second end of the pressure applicator (the sensor member 10 is shown to be positioned at the second end of the pressure applicator 2, see fig. 3 of Mocny).
Regarding claim 12, the modified Mocny device discloses everything as claimed in the rejection of claim 1 above, including the sensor member (as taught by Mocny), the accelerometer and gyrometer (as taught by Holifield) and the step of measuring the parameters of a dynamically applied stroking mechanical force in three dimensions (as taught by Mocny and Holifield). The modified Mocny device further discloses a method of quantifying an applied force to soft tissue, comprising: receiving, by an electronic assembly (readout device 3, see figs. 1 and 4 of Mocny) of the QSTM device, an output from the sensor member (the sensor member 10 outputs the measured force to the electronic assembly 3, see col. 4, lines 42-49 of Mocny); and transmitting, by the 
Regarding claim 14, the modified Mocny method discloses the step of providing a pressure applicator with a first end and a second end (as taught by Mocny, see the rejections of claims 1 and 11 above); contacting the soft tissue with the first end of the pressure applicator (the first end of the pressure applicator 2 is the convex surface of the pressure applicator 2 that contacts soft tissue, see fig. 3 of Mocny); and spacing apart the second end from the soft tissue (stem portion of pressure applicator 2 which connects to the sensor member 10, see fig. 3 of Mocny).
Regarding claim 15, the modified Mocny method discloses that the sensor member is at the second end of the pressure applicator (the sensor member 10 is shown to be placed on the second end of the pressure applicator 2, see fig. 3 of Mocny).
Regarding claim 16, the modified Mocny method discloses providing an audio output for the force magnitude in three directions (an audible alarm is sounded when excess force, the force being in three directions as taught by Holifield, is applied, see 
However, Holifield teaches that the sensor member 400 obtains the position and frequency of the applied force and that the CPU provides the sensor member 400 data to a display 508 to be used as feedback for a user so that the feedback is used to help correct the user’s positioning and use of the pressure applicator 100, see figs. 1 and 5 and para. [0028] lines 1-6 and para. [0031] lines 8-10, para. [0037] lines 4-6, para. [0039] lines 3-5 and para. [0040] lines 4-7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny step of providing an audio output to include audio output for the stroke position and stroke frequency as taught by Holifield to warn the user that the device is being used incorrectly.
Regarding claim 17, the modified Mocny method discloses providing a display member configured to display the output of the stroke position, the stroke frequency and the force magnitude in three directions (the display member 508 provides visual feedback, the feedback being that of the stroke position, stroke frequency and force magnitude in three directions as measured by the sensor member 400, see figs. 1 and 5 and para. [0028] lines 1-6 and para. [0031] lines 8-10, para. [0037] lines 4-6, para. [0039] lines 3-5 and para. [0040] lines 4-7 of Holifield).
Regarding claims 18-19, the modified Mocny method discloses that transmitting the output includes wirelessly transmitting the output and that wirelessly transmitting the output includes using a wireless signal to transmit the output (as taught by Holifield, see the rejection of claim 6 above).

However, in figure 1 Holifield teaches the step of storing the output of the stroke position, the stroke frequency, and the force magnitude in three dimensions (the sensor member 400 measures the stroke position, stroke frequency and force magnitude in three dimensions and transmits the data to a memory storage 110, see para. [0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny electronic assembly to store the output of the stroke position, the stroke frequency, and the force magnitude in three dimensions as taught by Holifield to allow the user to view and analyze the data when the device is not in operation.
Regarding claims 23-24, the modified Mocny device discloses that a sole stimulus applied to the soft tissue by the pressure applicator is the dynamically applied stroking mechanical force by the user and that the dynamically applied stroking mechanical force results from user generated movements of the rigid handle (the pressure applicator 2 includes handle 1 and does not include any additional structures that provide a stimulus to the patient, see figs. 1 and 4 of Mocny; the pressure applicator 12 is moved continuously, in a back and forth stroking motion, by the 
Regarding claim 25, the modified Mocny device discloses that the pressure applicator is not coupled to a solenoid, an electric motor, or a pneumatic transducer, and does not provide an electrical, ultrasound, or vibration stimulation (the pressure applicator and rigid handle are shown to not include to a solenoid, an electric motor, or a pneumatic transducer, such that the device does not provide an electrical, ultrasound, or vibration stimulation, see figs. 1 and 4 of Mocny).
Regarding claim 26, the modified Mocny device discloses a power supply (the device includes a power supply in the form of batteries, see fig. 4 and col. 4 lines 13-16 of Mocny).
Regarding claim 27, the modified Mocny device discloses that the sensor member is further configured to determine one or more treatment parameters related to the area of soft tissue being treated with the dynamically applied stroking mechanical force including a magnitude of force in three directions (a treatment parameter, being that of the necessary therapeutic pressure to apply to the user, see col. 3 lines 12-28 of Mocny, is related to the magnitude of force in three directions, see para. [0028] lines 1-6 of Holifield).
Regarding claim 28, the modified Mocny device discloses that the electronic device is further configured to receive an output from the sensor member indicative of the treatment parameter related to the area of soft tissue being treated with the dynamically applied stroking mechanical force (the electronic device 3 receives and displays the output data from the sensor member 10, see col. 4 lines 21-29 of Mocny; 
Regarding claim 29, the modified Mocny device discloses a display member (digital device 6, see figs. 1 and 4 of Mocny) electronically coupled to the electronic device to provide real-time data feedback to the user regarding the treatment parameter related to the area of soft tissue being treated with dynamically applied stroking mechanical force (the display member 6 is electronically coupled to the electronic device 3 and displays real-time data, the data being actively and continuously updated, as feedback to the user regarding the treatment parameter, see col. 4 lines 21-29 of Mocny).
Regarding claim 30, the modified Mocny device discloses everything as claimed including a computing device (digital controller 12, see fig. 4 of Mocny) operatively coupled to the display member (the computing device 12 is shown to be operatively coupled to the display device 6, see fig. 4 and col. 4 lines 42-46 of Mocny), but lacks a detailed description of the computing device having a memory and operably coupled to the display member.
However, in figure 1 Holifield teaches that a memory 110 is coupled to a computing device 102 and display member 508, the memory 110 storing data output from a sensor member 400 (the sensor member 400 measures the stroke position, stroke frequency and force magnitude in three dimensions and transmits the data to a memory storage 110, see para. [0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 31, the modified Mocny device discloses that the computing device is configured to store data from the sensor member regarding the area of soft tissue being treated with the dynamically applied stroking mechanical force (the sensor member 400 measures the stroke position, stroke frequency and force magnitude in three dimensions and transmits the data to the memory 110, the memory 110 being controlled by the computing device 102, see fig. 1 and para. [0020] of Holifield).
Regarding claim 32, the modified Mocny device discloses that the display member includes a visual output (the display member 6 includes an LCD display panel to provide a visual output of the data from the sensor member 10, see fig. 1 and col. 4 lines 21-29 of Mocny).
Regarding claim 34, the modified Mocny device discloses that the sensor member is operably coupled to the pressure applicator through a pressure transmitter (the sensor member 10 is shown to be operably coupled to the pressure applicator 2 via a shaft between the pressure applicator 2 and sensor member 10, see fig. 3 of Mocny).
Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Mocny and Holifield et al. as applied to claim 2 above, and further in view of Mack et al. (2014/0163437 A1).
Regarding claim 3, the modified Mocny device discloses everything as claimed including that the handle includes a first portion, closest to the pressure applicator, and 
However, in figure 9 Mack teaches that a handle includes a first portion 17 and a second portion 16 that is removable coupled to the first portion 17, see paras. [0066]-[0067]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny second portion to be removably coupled to the first portion as taught by Mack to allow the user to access and replace the sensor member in case of damage to the sensor member.
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mocny and Holifield et al. as applied to claims 5 and 12 above, and further in view of Piller (W.O. International Publication 2008/113139 A1).
Regarding claim 9, the modified Mocny device discloses everything as claimed including the sensor member obtaining an orientation angle of the device, see para. [0032] of Holifield, but does not disclose that the electronics assembly determines an orientation angle of the sensor member relative to a skin surface of a patient.	
However, in figures 19 and 23 Piller teaches that the electronics assembly (see fig. 19) determines an orientation angle of the sensor member relative to a skin surface of a patient (a 2-axis accelerometer is connected to the electronics assembly and determines an orientation angle of the sensor member relative to a skin surface of a patient, see page 11, lines 14-23 and page 12, lines 4-9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny electronic assembly to determine the 
Regarding claim 13, the modified Mocny method discloses the step of obtaining an orientation angle of the sensor member relative to the soft tissue, see the rejection of claim 9 above.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mocny and Holifield et al. as applied to claim 1 above, and further in view of Schulz et al. (2011/0054367 A1).
Regarding claim 21, the modified Mocny device discloses everything as claimed including that the pressure applicator includes a first end configured to contact the soft tissue and a second end spaced apart from the soft tissue (the first end of the pressure applicator 12 is shown to be the continuous, i.e. not having bumps, ridges or breaks along its surface, convex rounded portion which contacts the soft tissue of the user, see fig. 1 of Mocny), but lacks a detailed description of the pressure applicator including a first end having a flat surface.
However, in figure 2 Schulz teaches that a pressure applicator 30 includes a first end having a flat surface (the pressure applicator 30 has a flat surface to contact the user, see para. [0071]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny pressure applicator to have a flat surface as taught by Schulz to provide an applicator that provides an alternative pressure profile when applied to the soft tissue of the user. If in doubt that the modified Mocny device discloses the claimed .  
Claims 22, 46 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Mocny and Holifield et al. as applied to claim 5 above, and further in view of Louis et al. (6,267,738 B1).
Regarding claim 22, the modified Mocny device discloses everything as claimed and appears to show that the pressure applicator is integrally formed with the rigid handle (the pressure applicator 2 appears to have no additional structures that the user can use to remove or disassemble the pressure applicator 2 from the rigid handle 1, see figs. 1 and 3 of Mocny), but does not explicitly disclose that the pressure applicator is integrally formed with the rigid handle such that the pressure applicator is immovable relative to the QSTM device and configured to contact the area of soft tissue.
However, in figures 1-2 Louis teaches that a pressure applicator 18 is integrally formed with a rigid handle 12 such that the pressure applicator 18 is immovable relative to a device 10 and configured to contact the area of soft tissue (the pressure applicator 18 applies pressure to a patient and is integrally formed with the handle 12, see col. 3 lines 25-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny pressure applicator to be integrally formed with the rigid handle as taught by Louis to allow the pressure applicator to be more securely attached to the handle.

The modified Mocny method discloses monitoring real-time data, but lacks a detailed description of storing the real-time data feedback regarding the one or more treatment parameters related to the area of soft tissue of the patient being treated with the dynamically applied stroking mechanical force.
However, in figure 1 Holifield teaches the step of storing the output of the stroke position, the stroke frequency, and the force magnitude in three dimensions (the sensor member 400 measures the stroke position, stroke frequency and force magnitude in three dimensions and transmits the data to a memory storage 110, see para. [0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny electronic assembly to store the output of the stroke position, the stroke frequency, and the force magnitude in three dimensions as taught by Holifield to allow the user to view and analyze the data when the device is not in operation.

Regarding claim 50, the modified Mocny method discloses that the display member is a LCD display, see fig. 1 and col. 4 lines 14-15 of Mocny.
Claims 33 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Mocny and Holifield et al. as applied to claims 1 and 46 above, and further in view of Zurbay (5,817,037 A).
Regarding claim 33, the modified Mocny device discloses everything as claimed, but lacks a detailed description of the pressure applicator being made of one or more materials comprising a stainless steel, a carbon-based material, and a polymeric resin.
However, in figures 6-7 Zurbay teaches that a pressure applicator 12 is made of a stainless steel, see col. 3 lines 57-67. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny pressure applicator to be made of stainless steel as taught by Zurbay to allow the pressure applicator to be durable solid material capable of providing a heat therapy treatment, see col. 3 lines 64-67 of Zurbay.
Regarding claim 48, the modified Mocny method discloses that the area of soft tissue of the patient being treated with the dynamically applied stroking mechanical force (see col. 3 lines 12-16 of Mocny), but lacks a detailed description of the area being a location of an injury. 
.
Claims 35-45 are rejected under 35 U.S.C. 103 as being unpatentable over Mocny and Holifield et al. as applied to claim 1 above, and further in view of Louis et al. (6,267,738 B1), Mack et al. (2014/0163437 A1), Brivta et al. (2012/0330194 A1), Hanson (2014/0213942 A1), Nagano (2010/0286569 A1) and Ehrenreich et al. (2015/0305974 A1).
	Regarding claim 35, the modified Mocny device discloses everything as claimed including the pressure applicator being formed with the rigid handle (as taught by Mocny) and applying a stroking mechanical force to contact an area of soft tissue to a patient (as taught by Mocny), the sensor member including an accelerometer and gyrometer (as taught by Mocny and Holifield above), the sensor member determining parameters related to the dynamically applied stroking mechanical force to the area of soft tissue of the patient (the sensor member determines parameters related to the stroke position, stroke frequency and force of magnitude in three directions as taught by Holifield). The modified Mocny device further discloses that a sole stimulus applied to the soft tissue by the pressure applicator is the dynamically applied stroking mechanical 
The modified Mocny device discloses everything as claimed and appears to show that the pressure applicator is integrally formed with the rigid handle (the pressure applicator 2 appears to have no additional structures that the user can use to remove or disassemble the pressure applicator 2 from the rigid handle 1, see figs. 1 and 3 of Mocny), but does not explicitly disclose that the pressure applicator is integrally formed 
However, in figures 1-2 Louis teaches that a pressure applicator 18 is integrally formed with a rigid handle 12 such that the pressure applicator 18 is immovable relative to a device 10 and configured to contact the area of soft tissue (the pressure applicator 18 applies pressure to a patient and is integrally formed with the handle 12, see col. 3 lines 25-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny pressure applicator to be integrally formed with the rigid handle as taught by Louis to allow the pressure applicator to be more securely attached to the handle.
The modified Mocny device discloses everything as claimed including that the handle includes a first portion, closest to the pressure applicator, and second portion, furthest from the pressure applicator, see fig. 1 of Mocny, but does not disclose that the second portion is removably coupled to the first portion.
However, in figure 9 Mack teaches that a handle includes a first portion 17 and a second portion 16 that is removable coupled to the first portion 17, see paras. [0066]-[0067]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny second portion to be removably coupled to the first portion as taught by Mack to allow the user to access and replace the sensor member in case of damage to the sensor member.

the dynamically applied stroking mechanical force to the area of soft tissue of the patient in real-time as the pressure applicator is moved continuously over the area of the soft tissue of the patient (as taught by Mocny), wherein the parameters include a magnitude of force in three directions (as taught by Mocny and Holifield), a duration of force and stroke duration (the sensor member 10 includes timer actuator 9 which records the elapsed time that the force has been applied, the elapsed duration of the force being applied would include the stroke duration as the force is only applied to the user when the pressure applicator 2 is in contact with the user, the stroke being the action that provides the force, see col. 4, lines 29-35 of Mocny), a rate of force (computing device 102 and sensor member 400 determine the rate of the applied force, see para. [0040] lines 4-7 of Holifield), a stroke frequency (the sensor member 400 determines the frequency of the applied stroke, see para. [0031] lines 8-10 of Holifield).
The modified Mocny device discloses that the gyrometer of the sensor member obtains the force vector of the stroke, (see para. [0028] lines 1-6 and para. [0031] lines 5-13 of Holifield), but lacks a detailed description of the parameters including a stroke angle.
	However, in figure 1 Brivta teaches that controller 120 receives feedback from a sensor member includes a gyrometer 192 that provides feedback regarding an inclination angle of the pressure applicator 100 in multiple axes, see para. [0066]. Therefore, it would have been obvious to one of ordinary skill in the art before the 
The modified Mocny device discloses everything as claimed, but lacks a detailed description of the parameters including a total number of strokes.
	However, in figures 1 and 10 Hanson teaches that a sensor member 114 determines parameters including a total number of strokes (the sensor member 114 measures and stores the total number of strokes performed by the user, see para. [0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny sensor member to determine the parameter of a total number of strokes as taught by Hanson to assist the user in having an accurate account of the therapy regimen applied to a patient each session.
The modified Mocny device discloses that the sensor member estimates and obtain globally referenced positioned data of the device (see para. [0034] of Holifield), but lacks a detailed description of the sensor member determining a position of the pressure applicator relative to the area of soft tissue being treated with the dynamically applied stroking mechanical force.
However, in figure 6 Nagano teaches that a sensor member SC determines a position of the pressure applicator 28 relative to the area of soft tissue being treated with a mechanical force (the sensor member SC is a force sensor that detects the force applied by the pressure applicator 28 to determine the position of the pressure 
	The modified Mocny device discloses everything as claimed but lacks a detailed description of the parameters including a treatment time.
	However, Ehrenreich discloses that a device 200 includes a processor and program which record the treatment time applied by the device (a session time, where treatment is provided to a patient, is tracked when the device is turned on, see para. [0335] lines 23-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny device to sensor member to determine the parameter of a treatment time as taught by Ehrenreich to allow the user to track the duration of each treatment session.
The modified Mocny device discloses everything as claimed including a computing device (digital controller 12, see fig. 4 of Mocny) operatively coupled to the display member (the computing device 12 is shown to be operatively coupled to the display device 6, see fig. 4 and col. 4 lines 42-46 of Mocny), but lacks a detailed description of the computing device having a memory and operably coupled to the visual display and the electronic device and/or the computing device is configured to record and store data measured by the sensor member regarding the determined 
However, in figure 1 Holifield teaches that a memory 110 is coupled to a computing device 102 and display member 508, the memory 110 storing data output from a sensor member 400 (the sensor member 400 measures the stroke position, stroke frequency and force magnitude in three dimensions and transmits the data to a memory storage 110, see para. [0020]); the computing device 102 is configured to store data from the sensor member 400 regarding the area of soft tissue being treated with the dynamically applied stroking mechanical force (the sensor member 400 measures the stroke position, stroke frequency and force magnitude in three dimensions and transmits the data to the memory 110, the memory 110 being controlled by the computing device 102, see fig. 1 and para. [0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny computing device and display member to be operably coupled to a memory as taught by Holifield to allow the user to view and analyze the data when the device is not in operation.
Regarding claim 36, the modified Mocny device discloses that the output from the sensor member is further indicative of parameters of the dynamically applied stroking mechanical force including a stroke position, a stroke frequency, and a force magnitude in three dimensions (a combination of the stroke position, stroke frequency and the force magnitude in three dimensions of the stroking mechanical force is provided as output from the sensor member 400, see figs. 1 and 5 and para. [0028] 
Regarding claims 37-38, the modified Mocny device discloses that the pressure applicator is not coupled to a solenoid, an electric motor, or a pneumatic transducer, and does not provide an electrical, ultrasound, or vibration stimulation (the pressure applicator and rigid handle are shown to not include to a solenoid, an electric motor, or a pneumatic transducer, such that the device does not provide an electrical, ultrasound, or vibration stimulation, see figs. 1 and 4 of Mocny).
Regarding claim 39, the modified Mocny device discloses that the electronic device receives and displays sensor data from the sensor member via wires, see fig. 1 of Mocny, but does not disclose that the electronic assembly includes a wireless device.
However, in figures 1 and 5A Holifield teaches that an electronics assembly (see fig. 1) includes a wireless device 120 (the wireless device 120 receives and transmits data from the electronics assembly to a computing device 502 that displays data on a display 508, see paras. [0036]-[0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny electronic device with the addition of a wireless device as taught by Holifield to provide the user with an alternative device to view or review the sensor data, see para. [0037] lines 15-18 of Holifield.
Regarding claim 40, the modified Mocny device discloses that the pressure applicator includes a first end (convex surface of the pressure applicator 2 that contacts soft tissue, see fig. 3 of Mocny) configured to contact the soft tissue and a second end (stem portion of pressure applicator 2 which connects to the sensor member 10, see fig. 
Regarding claim 41, the modified Mocny device discloses wherein the display member (“force” digital display 6, see fig. 1 of Mocny) electronically coupled to the sensor member through a wired connection (wires 4; display member 6 receives and displays the force detected by the sensor member 10, see col. 4, lines 23-25 of Mocny).
Regarding claim 42, the modified Mocny method discloses providing an audio output for the force magnitude in three directions (an audible alarm is sounded when excess force, the force being in three directions as taught by Holifield, is applied, see col. 4, lines 23-28 of Mocny), but lacks a detailed description of the method providing an audio output for the stroke position and stroke frequency.
However, Holifield teaches that the sensor member 400 obtains the position and frequency of the applied force and that the CPU provides the sensor member 400 data to a display 508 to be used as feedback for a user so that the feedback is used to help correct the user’s positioning and use of the pressure applicator 100, see figs. 1 and 5 and para. [0028] lines 1-6 and para. [0031] lines 8-10, para. [0037] lines 4-6, para. [0039] lines 3-5 and para. [0040] lines 4-7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny step of providing an audio output to include audio output for the stroke position and stroke frequency as taught by Holifield to warn the user that the device is being used incorrectly.

Regarding claim 45, the modified Mocny device discloses that the sensor member is operably coupled to the pressure applicator through a pressure transmitter (the sensor member 10 is shown to be operably coupled to the pressure applicator 2 via a shaft between the pressure applicator 2 and sensor member 10, see fig. 3 of Mocny).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Mocny Holifield et al., Louis et al., Mack et al., Brivta et al., Hanson, Nagano and Ehrenreich et al. as applied to claim 35 above, and further in view of Zurbay (5,817,037 A).
Regarding claim 44, the modified Mocny device discloses everything as claimed, but lacks a detailed description of the pressure applicator being made of one or more materials comprising a stainless steel, a carbon-based material, and a polymeric resin.
However, in figures 6-7 Zurbay teaches that a pressure applicator 12 is made of a stainless steel, see col. 3 lines 57-67. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny pressure applicator to be made of stainless steel as taught by Zurbay to allow the pressure applicator to be durable solid material capable of providing a heat therapy treatment, see col. 3 lines 64-67 of Zurbay.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Mocny Holifield et al. and Louis et al. as applied to claim 46 above, and further in view of Leonard et al. (6,063,044 A).
Regarding claim 47, the modified Mocny method discloses everything as claimed including adjusting the dynamically applied stroking mechanical force provided to the area of soft tissue and the step of storing data related to the dynamically applied stroking mechanical force (see para. [0020] of Hollifield), but lacks a detailed description of the step of adjusting the dynamically applied stroking mechanical force being further based upon another dataset selected from a group consisting of stored data from a previous treatment of the patient, and data related to a type of pressure that is most effective for a particular injury or disease.
However, Leonard discloses a method for applying a mechanical force to an area of soft tissue, the mechanical force being adjusted based on a data set consisting of stored data from a previous treatment of the patient (the user adjusts the mechanical force based on previous treatment session, see col. 9	lines 11-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny adjusting step to be further based upon another dataset of stored data from a previous treatment of the patient as taught by Leonard to allow the user to quickly and easily determine how to best to redirect treatment and therapy, see col. 9 lines 18-20 of Leonard.
Response to Arguments
Applicant’s arguments, see the remarks filed 14 June 2021, with respect to the 35 U.S.C. 112(f) interpretation of the "electronic assembly", as recited in claim 5, and  have been fully considered and are persuasive. The  35 U.S.C. 112(f) interpretation of the "electronic assembly", as recited in claim 5, and the 35 U.S.C. 112(b) rejections of claims 8, 10 and 19 have been withdrawn. 
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Centen et al. (2008/0171311 A1) is cited to show a sensor member in communication with an electronic device.
Belalcazar (2014/0031729 A1) is cited to show a device for dynamically applying a stroking mechanical force.
Nilsson et al. (2016/0136042 A1) is cited to show a sensor member and electronic device that compares the applied stroke.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALEXANDER MORALES/Examiner, Art Unit 3785   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785